Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “drive signal” which is vague and unclear which renders the claims indefinite as it leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the claim indefinite.
Claims 1 and 12 recite “current signal from the VCA” which is vague and unclear and leaves the render in doubt as to the meaning of the technical feature to which it refers to, thereby rendering the claim indefinite. 
The term “asymmetry of the current signal” used in claims 1 and 12 is vague and unclear and laves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject matter of said claims.
Claim 5 and 9 refers to “asymmetry” and is indefinite for the reasons defined above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. US Patent. No.: 6,075, 671 in view of Schillaci et al. US publication no.: US 2002/0149873 A1. 

Regarding claims 1 and 14, Yoneda et al. teach, A method for generating a voice coil actuator (VCA) (claim 1), drive signal comprising: generating a drive signal to drive a VCA (claim 1(b)); receiving a current signal from the VCA corresponding to the generated drive signal (claim 1(c) – counterelectromotive force BEMF); generating an adapted drive signal dependent on an asymmetry of the current signal (see claims 1 (d,e) selecting the frequency with the largest BEMF, its signal presenting an asymmetry over several periods in figures 4 and 5).
Subject matter of claim 1 differs from the teachings of Yoneda et al. in that BEMF is estimated based on a current signal. 
However, Schillaci et al. teach in paragraphs 7-8 where BEMF is measured with current.
In view of Schillaci et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Yoneda et al. to include; measuring BEMF with current, for the purpose of improving the control of the motor. 
Regarding claims 2 and 18, Yoneda et al. teach, the method of claim 1 wherein generating the drive signal and generating the adapted drive signal comprises generating at least one transition between a first amplitude level and a second amplitude level (see figure 4- Ispn between +Is and -Is).
Regarding claim 3, Yoneda et al. teach, the method of claim 2 wherein generating the adapted drive signal further comprises a filtering operation (claim 1(d) can be viewed as filtering operating with a stop-band filter).
Regarding claim 4, Yoneda et al. teach, the method of claim 2 wherein generating the adapted drive signal further comprises adapting the time between consecutive transitions (claim 1(d) can be viewed as adapting the time between consecutive transitions).
Regarding claim 13, Yoneda et al. teach, A computer program product comprising instructions which, when being executed by a processing unit, cause said processing unit to perform the steps of claim 1 (see figure 2, where the main control circuit corresponds to a CPU and performs the steps as seen in claim 1).
Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846